        Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :     CRIMINAL NO. 15-562
                                             :
      v.                                     :
                                             :
DEREK SPENCER                                :

                               MEMORANDUM OPINION

Savage, J.                                                            February 12, 2021

      Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Derek Spencer, a prisoner at FCI Fort Dix, contends that his

serious health condition and the COVID-19 pandemic constitute extraordinary and

compelling reasons warranting a reduction of his sentence. Spencer claims that he is not

a danger to the community, and that he suffers from significant health problems, including

a serious seizure disorder, for which he is not receiving proper medical care. The

government argues that Spencer’s health conditions are well-controlled with medication

and treatment in prison, and he is likely to recidivate, presenting an economic danger to

the community.

      On April 12, 2016, Spencer pled guilty to one count of bank fraud and three counts

of aggravated identity theft. While on supervised release pending sentencing, he was

arrested and admitted to committing additional fraud. On February 13, 2018, Spencer

was sentenced to 48 months’ imprisonment followed by five years of supervised release.

He is scheduled to be released on October 13, 2021. He has been disciplined twice for

unauthorized possession of cigarettes and a cell phone while in prison.

      Spencer is 46 years old and suffers from a chronic seizure disorder. Though he

takes anti-seizure medication, he has suffered at least seven grand mal seizures in

                                            1
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 2 of 25




custody. He has lost motor function along the right side of his body, including his right

hand, from the seizures. On April 1, 2020, he tested positive for tuberculosis. Though he

requires additional treatment and tests, including a CT scan of his brain and a chest x-

ray, he had not received this follow-up care at the time of the parties’ briefing.

       After considering all the factors set forth in 18 U.S.C. § 3553(a) and the

circumstances of Spencer’s compromised health, the COVID-19 pandemic, the

significant outbreak of COVID-19 at his facility, his inability to obtain proper medical care

in prison and the close proximity of his release date, we conclude that Spencer has

presented an extraordinary and compelling reason warranting a sentence reduction. We

also find that he is not a danger to the community. Therefore, we shall grant his motion

and reduce his sentence.

                                 Compassionate Release

                            The Historical Statutory Framework

       A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

       Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific




                                              2
            Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 3 of 25




extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances.

        Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides a reduction may be warranted by an “extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it delegated the Bureau

of Prisons (“BOP”) Director to define what “other reasons” qualify under subdivision 1(D).

Id.

        In exercising its delegated authority, the BOP issued Program Statement 5050.49

setting forth its criteria for compassionate release.1 The Program Statement included

criteria for granting requests based on medical, age and family circumstances. It also

listed factors to be considered for all requests.2 After passage of the First Step Act (FSA),

the BOP amended the Program Statement outlining the circumstances that it deemed

may justify relief.3 However, those circumstances were limited to the same bases



        1
         U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.49 (Aug. 12,
2013), available at https://www.bop.gov/policy/progstat/5050_049_CN-1.pdf.
        2
           Id. at 3-10. Similar to the Section 3553(a) factors, these factors include the nature and
circumstances of the offense, the defendant’s criminal history, comments from victims, unresolved
detainers, supervised release violations, institutional adjustments, disciplinary infractions, the defendant’s
personal history derived from the Pre-Sentence Report, the length of the defendant’s sentence and the
amount of time served, the defendant’s current age, the defendant’s age at the time of the offense and
sentencing, any release plans and whether release minimizes the severity of the offense. Id. at 10.
        3
           U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.50 (Jan. 17,
2019), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. These changes include
requiring inmates be informed of the availability and process for sentence reductions, modifications to the
definition of “terminally ill,” requiring notice and assistance for terminally ill inmates, requiring requests for
terminally ill inmates be processed within 14 days, requiring notice and assistance for debilitated offenders
and specifying that inmates may file motions directly in court after exhausting administrative remedies or
30 days from the receipt of the request by the warden. Id. at 3.


                                                        3
           Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 4 of 25




identified by the Sentencing Commission – medical, age and family circumstances.

Significantly, despite having been given the authority to do so, the BOP has not identified

what other reasons may support compassionate release.

       Until Congress amended the compassionate release statute in the FSA, the BOP

had the exclusive authority to move for a sentence reduction.4 With that authority came

the sole responsibility for determining what reasons other than medical condition, age,

and family circumstances qualified as extraordinary and compelling. If the BOP did not

consider a defendant’s reason extraordinary and compelling and did not file a motion, the

defendant had no recourse to the courts.5 Consequently, there was no way to discern

what circumstances, if any, constituted an extraordinary and compelling reason other than

the enumerated ones.

       The process changed when Congress passed the FSA in December 2018.

Congress displaced the BOP as the exclusive gatekeeper of motions for sentence

reductions. Now, a defendant, after exhausting administrative remedies, may move for a

reduction under 18 U.S.C. § 3582(c)(1)(A).

       Congress changed the process in reaction to the BOP’s inconsistent and

infrequent use of the compassionate release mechanism. The BOP had filed few




       4
         “How the First Step Act Changed Federal Compassionate Release,” Compassionate Release: A
Project by Brandon Sample, Attorney at Law (2020), https://compassionaterelease.com/first-step-act-
compassionate-release/.
       5
           Id.


                                                4
            Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 5 of 25




motions.6 From 1984 to 2013, the BOP filed only approximately 24 motions annually.7

From 2013 to 2017, of the 5,400 applications for compassionate release, the BOP

approved only six percent.8 During that period, 266 people who had requested

compassionate release died while awaiting the BOP’s determination to file motions on

their behalf.9 The Inspector General’s report finding that the BOP rarely moved for

compassionate release under its own policies led the Sentencing Commission to amend

its policy to encourage the BOP to use the mechanism more frequently. See “§ 1B1.13

(Policy Statement) – Compassionate Release,” U.S. Sentencing Commission (2016),

https://www.ussc.gov/sites/default/files/elearning/2016-guideline-amendments/story_

content/external_files/Comp%20Release.pdf (announcing the broadening of eligibility

criteria for compassionate release to expand the pool of candidates). A defendant himself

may now move for a sentence reduction after exhausting administrative remedies. 18

U.S.C. § 3582(c)(1)(A).

        To exhaust administrative remedies, a defendant must first present his request for

compassionate release to the warden. After 30 days of submitting the request, the

defendant may move for compassionate release in the district court, whether the warden

has denied the request or has not acted. Id.; United States v. Raia, 954 F.3d 594, 595-96

(3d Cir. 2020).



        6
         United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“The First Step Act was passed
against the backdrop of documented infrequency with which the [BOP] filed motions for a sentence
reduction on behalf of defendants.”).
        7
         Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.
Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)).
        8
            “How the First Step Act Changed Federal Compassionate Release,” supra note 4.
        9
            Id.

                                                    5
           Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 6 of 25




      Spencer has properly exhausted administrative remedies. He filed a written

request with the warden on April 10, 2020.10 On May 7, 2020, the BOP conducted a

medical examination.11 Based on the evaluation, the warden denied his request.12 More

than 30 days have passed since the warden received Spencer’s request. Therefore, we

now consider the motion.

      The threshold issue is whether the COVID-19 pandemic is an extraordinary and

compelling reason for reducing the defendant’s sentence. Neither the Sentencing

Commission nor the BOP has determined that it is. Indeed, as we previously noted, they

have not identified any “other reasons” that qualify for a sentence reduction. Thus, the

question is whether, absent such a determination, a court may decide what is an

extraordinary and compelling reason for compassionate release.

      The Third Circuit has not ruled on this issue.13 The Second, Fourth, Sixth and

Seventh Circuits have, holding that district courts have discretion to determine what

constitutes an “extraordinary and compelling” reason justifying compassionate release.

U.S. v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020); U.S. v. McCoy, Nos. 20-6821, 20-

6869, 20-6875, 20-6877, 2020 WL 7050097, at *7 (4th Cir. Dec. 2, 2020); U.S. v. Jones,

No. 20-3701, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020); U.S. v. Gunn, No. 20-

1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020). They reason that until the

Sentencing Commission updates the policy statements to reflect the FSA’s changes,




      10
           Def.’s Mot. to Reduce Sent. Ex. D (ECF No. 67).
      11
           Govt.’s Resp. at 5 (ECF No. 69).
      12
           Id.
      13
           This issue is pending appeal in the Third Circuit. See United States v. Andrews, No. 20-2768.

                                                    6
          Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 7 of 25




there is no applicable policy statement for prisoner-initiated motions for compassionate

release. No circuit has held otherwise.

        The Sentencing Commission, for lack of a quorum,14 has not updated Sentencing

Guideline Section 1B1.13, its commentary or application notes. The outdated guideline

does not take into account that the BOP is no longer the gatekeeper to the courts and the

sole determiner of what “other reasons” are extraordinary and compelling. The

Sentencing Commission itself recognizes that its policy statement and commentary are

outdated in light of the FSA’s changes. See “Compassionate Release,” The First Step Act

of 2018: One Year of Implementation, United States Sentencing Commission, at 47

(August 2020), www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/ 2020/20200831_First-Step-Report.pdf. As the Commission acknowledges,

“[t]he statutory changes made by the First Step Act did not make any changes to the

Guidelines Manual, nor did the Act provide emergency amendment authority to the

Commission. Thus, the policy statement at § 1B1.13 does not reflect the First Step Act’s

changes.” Id.

        It was not unreasonable for the Sentencing Commission to delegate the authority

to the BOP to define what was an extraordinary and compelling reason because the BOP

was the gatekeeper. The Commission had no need to issue a policy statement explicating

other reasons for granting motions because courts had no real role in deciding what was

a qualifying reason.




         14
            The Sentencing Commission is currently unable to update Section 1B1.13 or its commentary
because it lacks the necessary quorum. “ESP Insider Express Special Edition: First Step Act,” United States
Sentencing Commission, Office of Education & Sentencing Practice at 5 (February 2019),
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-Act.pdf.


                                                    7
          Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 8 of 25




        Now, the courts have the power to grant motions without the BOP’s moving or

approving them. To permit the BOP to define what reasons qualify for compassionate

release would essentially give it a gatekeeping role, one that Congress took from it.

        Given that the BOP is no longer the gatekeeper, it cannot set the policy for

compassionate release. It makes no sense to have the BOP determine what is an

extraordinary and compelling reason for reduction when it no longer exclusively controls

the process. It cannot make the rules. The Sentencing Commission policy statement is

premised on a process that Congress has replaced. The Commission, for reasons not of

its making, has not issued a new policy statement taking into account the change to the

process entrusting the courts with the power to grant sentence reductions upon a

defendant’s motion without the BOP’s input.

        The statute provides that a reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). There is

no longer any policy statement that applies because Congress changed the process,

significantly diminishing the role of the BOP in it. There is no reason for the Sentencing

Commission, when it eventually has a quorum, to delegate authority to the BOP to decide

what “other reasons” qualify as extraordinary and compelling.

        Not to implement these changes now would frustrate the will of Congress, which

intended that compassionate release be used more often and on a broader scope. See

First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), entitled

“Increasing the Use and Transparency of Compassionate Release.”15 Legislative history


        15
           The title and preamble of an act can provide insight into its meaning. See A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts § 34, at 218 (2012) (Preambles “set forth the assumed facts
and the purposes that the majority of the enacting legislature . . . had in mind, and these can shed light on
the meaning of the operative provisions that follow”); Almendarez-Torres v. United States, 523 U.S. 224,

                                                     8
             Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 9 of 25




supports this conclusion. Senator Cardin explained: “[T]he bill expands compassionate

release under the Second Chance Act and expedites compassionate release

applications.” 164 Cong. Rec. 192, at S7314, 2018 WL 6350790 (Dec. 5, 2018). See also

164 Cong. Rec. 201, at H10362 (Dec. 20, 2018) (statement of Rep. Nadler) (“The prison

reform provisions of this bill also include a number of very positive changes, such as . . .

improving application of compassionate release”).

        To continue relying on BOP criteria and allowing the BOP to delineate the grounds

for a sentence reduction under Section 3582(c)(1)(A) would be inconsistent with the

amended statute. It would allow the BOP to continue exercising a gatekeeping role by

defining or limiting the grounds for compassionate release. Likewise, the Sentencing

Commission’s outdated guideline and commentary is inconsistent with the letter and the

spirit of the current compassionate release statute.16 On the other hand, a court

determining what constitutes a qualifying extraordinary and compelling reason is not

inconsistent with any policy statement issued by the Sentencing Commission. There is

no applicable policy statement to the contrary. Thus, we conclude that a court has the

authority and responsibility to determine what is an extraordinary and compelling reason

for a sentence reduction under Section 3582(c)(1)(A).

                                                   COVID-19

        We now consider whether the COVID-19 pandemic and its impact on the prison

population in a given case may warrant relief under Section 3582(c)(1)(A).


234 (1998) (quoting Trainmen v. Baltimore & Ohio R. Co., 331 U.S. 519, 528–529 (1947)) (“We also note
that ‘the title of a statute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about
the meaning of a statute.”); I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189 (1991) (“[T]he
title of a statute or section can aid in resolving an ambiguity in the legislation’s text.”).
        16
           The Guidelines Manual Commentary is authoritative unless it violates a federal statute or is
inconsistent with the guideline. United States v. Stinson, 508 U.S. 36, 38 (1993).

                                                         9
        Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 10 of 25




       A generalized, non-specific threat of harm due to the COVID-19 pandemic alone

is not a sufficient reason to grant compassionate release. As the Third Circuit stated, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” Raia, 954 F.3d at 597.

See also United States v. Roeder, 807 F. App’x 157, 161 (3d Cir. 2020) (“[T]he existence

of a widespread health risk is not, without more, a sufficient reason for every individual

subject to a properly imposed federal sentence of imprisonment to avoid or substantially

delay reporting for that sentence.”).

       To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age, the risk of contracting COVID-19 at the defendant’s

facility, and the defendant’s ability to receive adequate medical care in prison. None of

these reasons alone is an extraordinary or compelling reason. Health complications

without the risk of COVID-19 at a particular institution do not warrant release. Similarly,

the fact that a facility may have confirmed cases of COVID-19 does not justify release if

the defendant is not at risk due to age or other medical conditions. However, a

combination of these circumstances may rise to the level of “extraordinary and

compelling.” Hence, each case must be determined by the facts unique to the defendant.

       1. Background on the COVID-19 pandemic

       The novel coronavirus, or SARS-CoV-2, is a virus that causes COVID-19, a

serious respiratory disease that makes people severely ill, requiring hospitalization and




                                            10
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 11 of 25




in some cases leading to death.17 COVID-19 is estimated to be ten times more lethal than

the seasonal flu, with about 20% of infected patients requiring hospitalization.18 As of

February 12, 2021, COVID-19 has infected over 106 million people worldwide, resulting

in over 2.3 million deaths.19

        COVID-19 is highly infectious and spreads through respiratory droplets produced

from talking, coughing or sneezing.20 Many infected people are asymptomatic but may

still transmit the virus.21 In fact, experts believe that asymptomatic people may be one of

the driving forces behind the spread of the outbreak.22 The only way to slow the spread




        17
            See “Q&A on coronaviruses (COVID-19),” World Health Organization (Apr. 17, 2020),
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-a-
detail/q-a-coronaviruses.

          Like COVID-19, Severe Acute Respiratory Syndrome (SARS), first identified in 2003, is caused by
a coronavirus known as SARS-CoV. “COVID-19 vs. SARS: How Do They Differ?,” Healthline (April 29,
2020), https://www.healthline.com/health/coronavirus-vs-sars. Middle East Respiratory Syndrome (MERS),
first identified in 2012, is caused by a coronavirus known as MERS-CoV. Id. SARS and COVID-19 share
many similarities, including their method of transmission, their symptoms, and the dangers they pose to
certain at-risk groups. Id.
        18
           Pien Huang, “How The Novel Coronavirus And The Flu Are Alike . . . And Different,” NPR (Mar.
20, 2020), https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus
and-the-flu-are-alike-and-different; “Similarities and Differences between Flu and COVID-19,” Centers for
Disease Control and Prevention (July 10, 2020), https://www.cdc.gov/flu/symptoms/flu-vs-covid19.htm.
        19
             “WHO Coronavirus Disease         (COVID-19)    Dashboard,”    World    Health   Organization,
https://covid19.who.int/ (updated daily).
        20
             Id.
        21
          “Transmission of SARS-CoV-2: implications for infection prevention precautions,” World Health
Organization (July 9, 2020), https://www.who.int/news-room/commentaries/detail/transmission-of-sars-
cov-2-implications-for-infection-prevention-precautions; Nathan Furukawa, John Brooks and Jeremy Sobel,
“Evidence Supporting Transmission of Severe Acute Respiratory Syndrome Coronavirus 2 While
Presymptomatic or Asymptomatic,” 26.7 EID Journal (July 2020), https://wwwnc.cdc.gov/eid/article/
26/7/20-1595_article.
        22
           Seyed Moghadas, Meagan Fitzpatrick, Pratha Sah, Abhishek Pandey, Affan Shoukat, Burton
Singer and Alison Galvani, “The implications of silent transmission for the control of COVID-19 outbreaks,”
PNAS (July 6, 2020), https://www.pnas.org/content/early/2020/07/02/2008373117.


                                                   11
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 12 of 25




of COVID-19 is to conduct widespread testing, and enforce wearing face masks in public

settings and other social distancing measures.23

       The United States is the world leader in COVID-19 diagnoses, with over 26.9

million confirmed cases and more than 464,000 deaths.24 The number of confirmed cases

in the United States continues to rise.25 Experts believe the reported numbers

underrepresent the outbreak’s true spread, as many areas are not conducting enough

testing.26 The federal government and every state declared states of emergency, with

more than half of the states and the District of Columbia imposing lockdown restrictions

on their residents at different times and for varying periods of time.27 The Third Circuit has

recognized that the COVID-19 pandemic “has given rise to exceptional and exigent

circumstances that require the prompt attention of the courts.” Roeder, 807 F. App’x at

161.




       23
             “WHO Coronavirus Disease       (COVID-19)   Dashboard,”   World   Health   Organization,
https://covid19.who.int/ (updated daily).

        Donald McNeil, Jr., “The U.S. Now Leads the World in Confirmed Coronavirus Cases,” The New
       24

York Times (Mar. 26, 2020), https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html;
“WHO Coronavirus Disease (COVID-19) Dashboard,” supra note 23.
        25
           Alexis C. Madrigal & Robinson Meyer, How the Coronavirus Became an American Catastrophe,
The Atlantic (Mar. 21, 2020), https://www.theatlantic.com/health/archive/2020/03/how-many-americans-
are-sick-lostfebruary/608521/.
       26
            Id.
       27
           See Rachel Treisman, “Which States Are Reopening? A State-By-State Guide,” NPR (June 29,
2020), https://www.npr.org/2020/03/12/815200313/what-governors-are-doing-to-tackle-spreading-corona
virus; “Lockdowns, closures: How is each US state handling coronavirus?” Al Jazeera (Apr. 14, 2020),
https://www.aljazeera.com/news/2020/03/emergencies-closures-states-handling-coronavirus-2003172133
56419.html.


                                                12
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 13 of 25




        2. Spencer’s medical condition(s)

        The U.S. Centers for Disease Control and Prevention have identified a number of

health conditions and complications that place individuals at greater risk of severe illness,

hospitalization and death from COVID-19. Among these risk factors are seizures and

other neurological disorders,28 which Spencer has. According to a study in Spain, a

COVID-19 infection can increase the frequency of seizures and other comorbid

psychiatric disorders in patients with epilepsy.29 Spencer was shot in the head in 2011,

and suffers seizures from this prior injury.30 He takes anti-seizure medication, but he still

experiences frequent grand mal seizures, including seven in the past year alone.31 On

several occasions, he fell and hit his head during a seizure, causing injury.32 Though he

is scheduled to see a neurologist and receive a CT scan of his brain, he has not received

this necessary medical care in prison due to the COVID-19 pandemic.33 Spencer’s

condition combined with the lack of adequate medical treatment in prison puts him at

greater risk for illness, injury or death from COVID-19.




        28
          “Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,” Centers for
Disease Control and Prevention (Feb. 3, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html; “If you are at higher risk: How to reduce risk of infection
and what to do if you get sick,” Harvard Medical School (Jan. 28, 2021),
https://www.health.harvard.edu/diseases-and-conditions/if-you-are-at-higher-risk.
        29
           Julia Ernst, MS, “Survey examines impact of COVID-19 pandemic among patients with epilepsy,”
Healio (Aug. 27, 2020), https://www.healio.com/news/neurology/20200826/survey-examines-impact-of-
covid19-pandemic-among-patients-with-epilepsy.
        30
             Def.’s Mot. to Reduce Sent. Ex. C; Def.’s Reply Ex. A at 1 (ECF No. 70).
        31
             Def.’s Mot. to Reduce Sent. at 2, 12; Def.’s Supp. Am. to Mot. to Reduce Sent. at 3 (ECF No.
76).
        32
             Def.’s Mot. to Reduce Sent. at 2; Def.’s Reply Ex. B.
        33
             Def.’s Mot. to Reduce Sent. Ex. C; Def.’s Supp. Am. to Mot. to Reduce Sent. at 3-4.

                                                      13
          Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 14 of 25




        Spencer also tested positive for tuberculosis.34 The CDC estimates that as many

as 13 million people in the United States have latent, or asymptomatic, TB.35 It recognizes

that “the incarcerated population contains a higher proportion of people at greater risk for

TB than the overall population.”36 For individuals with latent TB, “contracting COVID-19

could activate the bacterium, potentially leading to an accelerated and more severe form

of the disease which could lead to hospitalization and rapid death.” 37 Both TB and COVID-

19 are airborne, transmitted through coughing, sneezing and other close contact.38 If

Spencer becomes infected with COVID-19, it could aggravate his TB condition, increasing

his chances of suffering severe illness or death. According to the CDC, “[t]he more

underlying medical conditions someone has, the greater their risk is for severe illness

from COVID-19.”39




          34
             Def.’s Reply Ex. E. This diagnosis requires follow-up tests to confirm the results. Id.; Govt. Resp.
at 6. At the time of the parties’ briefing, the follow-up tests had not been conducted. Def.’s Reply Exs. C, D;
Govt. Resp. at 6.
        35
           “Tuberculosis (TB): Data and Statistics,” Centers for Disease Control and Prevention (Oct, 29,
2020), https://www.cdc.gov/tb/statistics/default.htm; “Tuberculosis (TB): Fact Sheets,” Centers for Disease
Control and Prevention (Oct. 20, 2014), https://www.cdc.gov/tb/publications/factsheets/general/ltbiand
activetb.htm#:~:text=What%20is%20Latent%20TB%20Infection,test%20or%20TB%20blood%20test.
        36
           “Tuberculosis (TB): TB in Correctional Facilities in the United States,” Centers for Disease
Control and Prevention (Oct. 23, 2020), https://www.cdc.gov/tb/topic/populations/correctional/default.htm.
        37
          Padma Nagappan, “COVID-19 Could Activate Latent Tuberculosis,” NewsCenter, San Diego
State University (Sep. 22, 2020), https://newscenter.sdsu.edu/sdsu_newscenter/news_story.aspx?sid=
78173.
        38
             Id.
        39
             “Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,” supra note
28.


                                                      14
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 15 of 25




        The risk for severe illness or death from COVID-19 increases with age, with adults

aged 65 or older at highest risk.40 The risk for severe illness or death from COVID-19

increases with age.41 Although the CDC initially highlighted adults aged 65 and older as

at risk, it has determined after analyzing cases across the United States that people of

any age are at higher risk relative to younger age groups.42 Death counts rise with each

decade of age.43 People aged 50 or older are at higher risk than people in their 40s.44

People in their 60s and 70s are at higher risk than those in their 50s.45 Spencer is 46

years old.46 His age therefore makes him vulnerable to severe illness or death from

COVID-19 relative to younger incarcerated persons.




        40
           “Coronavirus Disease 2019 (COVID-19): Older Adults,” Center for Disease Control and
Prevention (June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html.
        41
             Id.
        42
           Brenda Goodman, “CDC Updates COVID-19 Risk Factors,” WebMD (June 25, 2020),
https://www.webmd.com/lung/news/20200625/cdc-updates-covid-19-risk-factors.
        43
          Erin Schumaker, “Risk for severe COVID-19 increases with each decade of age,” abcNEWS
(Apr.       1,       2020),      https://abcnews.go.com/Health/risk-severe-covid-19-increases-decade-
age/story?id=69914642 (citing Robert Verity et al., Estimates of the severity of coronavirus disease 2019:
a model-based analysis, Lancet Infectious Diseases (Mar. 30, 2020), https://doi.org/10.1016/S1473-
3099(20)30243-7). See also “Weekly Updates by Select Demographic and Geographic Characteristics:
Provisional Death Counts for Coronavirus Disease 2019 (COVID-19),” Centers for Disease Control and
Prevention, https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex.
        44
             “Weekly Updates by Select Demographic and Geographic Characteristics,” supra note 43.
        45
             Id.
        46
             Def.’s Reply Ex. A at 1.


                                                   15
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 16 of 25




        3. Risk of COVID-19 infection in prison

        In the United States, roughly 2.1 million adults are incarcerated.47 The CDC has

recognized the particular vulnerability of incarcerated persons to COVID-19 infection in

its “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities.” According to the CDC, correctional and detention

facilities present “unique challenges for control of SARS-CoV-2 transmission among

[inmates], staff, and visitors.”48 Incarcerated people live, work, eat, study and participate

in activities in congregate environments, with few options for social distancing due to

crowded conditions.49 Daily staff movements, transfers of people between facilities and

systems, and visits from outsiders such as family or legal representatives create many

opportunities to introduce COVID-19 to a facility.50 The high turnover rate at correctional

and detention facilities, as well as residents often coming from a variety of geographic

locations, adds to the risk.51 See also Raia, 954 F.3d at 596 (noting that COVID-19 is “a

highly contagious respiratory virus which . . . exposes unique risks in population-dense

prison facilities”) (citations omitted).




        47
           Laura Maruschak and Todd Minton, “Correctional Populations in the United States, 2017-2018,”
Office of Justice Programs: Bureau of Justice Statistics at 1-2 (August 2020), https://www.bjs.gov/content/
pub/pdf/cpus1718.pdf.
        48
          “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” Centers for Disease Control and Prevention (July 14, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html.
        49
             Id.
        50
             Id.
        51
             Id.


                                                   16
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 17 of 25




        These risks are real. As of June 16, the five largest known clusters of COVID-19

in the United States grew inside correctional facilities.52 In May, the number of confirmed

cases among prisoners doubled and deaths increased by 73 percent.53 One in seven

tests conducted on prisoners was positive.54 The majority of infected people in prison are

asymptomatic, but can still transmit the virus to more vulnerable people.55 Since the

outbreak began, 220 people in federal custody and 4 BOP staff members have died from

COVID-19.56 Over 45,900 prisoners and 6,200 staff have tested positive.57 There are

confirmed active cases at 127 BOP facilities.58 It is reported that incarcerated persons are

being infected at a rate more than 6.5 times higher than in the United States. 59 To address

the rapid spread of COVID-19 in federal prisons, Congress passed the CARES Act

authorizing the Attorney General to expand the use of home confinement to protect

vulnerable prisoners from COVID-19 infection.60 Despite this legislative expansion, the



        52
          Timothy Williams, et al., Coronavirus Cases Rise Sharply in Prisons Even as They Plateau
Nationwide (June 16, 2020), https://www.nytimes.com/2020/06/16/us/coronavirusinmates-prisons-jails.
html.
        53
             Id.
        54
             Id.
        55
             Id.
        56
             Bureau of Prisons, “COVID-19 Coronavirus” (updated daily), https://bit.ly/2SOsQpe.
        57
             Id.
        58
             Id.
        59
            “Defender Community Urges Legislative Action to Address COVID-19 Humanitarian Crisis in
Federal Prisons,” Federal Defender Services Office, Training Division (May 11, 2020) https://www.fd.org/
news/defender-community-urges-legislative-action-address-covid-19-humanitarian-crisis-federal; “BOP-
Reported Positive Tests for COVID-19 Nationwide,” Federal Defenders of New York (2020),
https://federaldefendersny.org/assets/uploads/BOP_Numbers.4.20.pdf.
        60
          Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 § 6002 at Div. B, Tit. II, Sec.
12003(b)(2)(2020) (“CARES Act”).


                                                     17
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 18 of 25




BOP has transferred less than 5 percent of the individuals in its custody to home

confinement.61

        Spencer is incarcerated at FCI Fort Dix, a facility with a significant COVID-19

outbreak. There are 186 active cases of COVID-19 among inmates at FCI Fort Dix, and

36 among staff.62 The first inmate death occurred in January 2021.63 FCI Fort Dix consists

of a low-security facility with a minimum security satellite camp.64 The facility’s dormitory-

style housing holds anywhere from two to twelve inmates per room.65 Videos purportedly

taken by prisoners inside the facility’s quarantine unit show overflowing trashcans and

scattered debris due to the shortage of healthy staff and inmate workers.66 Families and

advocates blame the outbreak on the BOP “for transferring 150 prisoners this fall from

Ohio’s FCI Elkton, where more than 1,000 prisoners and staff have been infected.”67 With

1,818 positive tests recorded, FCI Fort Dix has the highest number of infections in the




        61
             See “COVID-19 Coronavirus,” supra note 56.
        62
             Id.
        63
            George Woolston, “FCI Fort Dix sees first inmate death due to COVID, officials report,” Burlington
County Times (Jan. 25, 2021), https://www.burlingtoncountytimes.com/story/news/2021/01/25/fci-fort-dix-
sees-first-inmate-death-due-covid-19-coronavirus-federal-prison-south-jersey/6701369002/.
        64
            “Fort Dix Federal Correctional Institution,” PrisonPro (2021), https://www.prisonpro.com/
content/fort-dix-federal-correctional-institution.
        65
             Id.
        66
          Samantha Melamed, “COVID-19 outbreak infecting hundreds at Fort Dix is ‘escalating crisis,’
N.J. senators warn,” The Philadelphia Inquirer (Nov. 10, 2020), https://www.inquirer.com/news/fci-fort-dix-
coronavirus-covid-outbreak-transfers-elkton-cory-booker-bob-menendez-20201110.html.
        67
             Id.


                                                     18
        Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 19 of 25




federal system.68 Spencer attests that he is currently housed in a unit with over 54

confirmed cases of COVID-19.69

       In November 2020, U.S. Senators Cory Booker and Bob Menendez sent a letter

to the BOP calling the situation a “rapidly escalating crisis” demanding an indefinite

moratorium on inmate transfers and immediate testing of all prisoners and staff. 70 They

stated that “[i]t is clear that BOP does not have an effective plan to ensure COVID-19

positive inmates are not transferred between facilities” and that “all FCI Fort Dix inmates,

staff, and the surrounding communities are now at increased risk for contracting COVID-

19, with potentially deadly consequences.”71

       We find that the combination of these circumstances rises to the level of

“extraordinary and compelling.” Spencer suffers from several serious medical conditions

associated with increased risk for COVID-19. The BOP has not been able to provide

adequate medical care to treat his conditions, including a neurological examination for his

repeated seizures and follow-up tests to confirm his TB diagnosis, due to the pandemic.

He is housed at a facility where over 1,800 inmates have contracted the virus, and at least

one has died. His current unit has 54 confirmed cases. He is at continual risk for infection

due to FCI Fort Dix’s living conditions, which could prove fatal. As Judge Brody noted, for

defendants facing certain health risks, “nothing could be more extraordinary and

compelling than this pandemic.” United States v. Rodriguez, 451 F. Supp. 3d 392, 394

(E.D. Pa. 2020).


       68
            See “COVID-19 Coronavirus,” supra note 56.
       69
            Def.’s Am. to Mot. to Reduce Sent. (ECF No. 75).
       70
            See Melamed, supra note 66.
       71
            Id.

                                                   19
        Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 20 of 25




                                        Danger to the Community

       Not every defendant who presents a qualifying extraordinary and compelling

reason is entitled to relief under Section 3582(c)(1)(A). The Section 3553(a) factors may

militate against a sentence reduction. Likewise, a Section 3142(g) finding that the

defendant may present “a danger to any other person or to the community” precludes a

sentence reduction. U.S.S.G. § 1B1.13(2).

       Before granting a motion for compassionate release based on an extraordinary

and compelling reason, a court must find that the defendant “is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). The applicable Section 3142(g) factors include “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the

person’s character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature

and seriousness of the danger to any person or the community that would be posed by

the person’s release.” 18 U.S.C. § 3142(g).

       The government argues that Spencer presents an economic danger to the

community.72 It contends that Spencer cannot stop himself from committing further bank

fraud, including while he was awaiting sentencing and in his present incarceration.73 It

cites his disciplinary history in prison as evidence of his risk of recidivism.74




       72
            Govt. Resp. at 1.
       73
            Id. at 17; Govt. Supp. Resp. at 1-3 (ECF No. 72).
       74
            Govt. Supp. Resp. at 1-2.


                                                     20
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 21 of 25




        Spencer admitted his conduct, pled guilty and self-surrendered.75 He has

demonstrated remorse.

        Spencer has four prior convictions, three of which occurred more than twenty years

ago when he was in his mid-twenties. None were for violent offenses. Two were related

to his part in the same bank fraud scheme using false identification documents. One was

for theft by deception. His fourth conviction was for possession of drug paraphernalia,

specifically for preparing and smoking marijuana.

        Spencer has had only two minor disciplinary incidents in prison for possession of

cigarettes in May 2018 and a cell phone in July 2018. 76 In June 2020, he was moved to

a Segregated Housing Unit (“SHU”) for unauthorized possession of a cell phone, which

contained text messages suggesting that he was committing additional fraud in prison.77

The government claims the cell phone was found in Spencer’s cell, but Spencer contends

it was found in a common area.78 He asserts that the BOP investigated the incident,

cleared him of any wrongdoing and expunged the incident from his records.79 To

corroborate his statements, he submitted a copy of an Inmate Request Form to Staff in

which he requested written evidence that the incident had been expunged.80 His

counselor responded “[a]s per the [Disciplinary Hearing Officer], nothing is given in writing



       75
          Def.’s Mot. to Reduce Sent. at 1-2; Def.’s Supp. Am. to Mot. to Reduce Sent. at 6; Judg. in Crim.
Case (ECF No. 31).
        76
             Def.’s Supp. Am. to Mot. to Reduce Sent. Ex. D; Govt. Resp. at 4.
        77
             Govt. Supp. Resp. at 1-2, Ex. A.
        78
             Id. at 1; Def.’s Supp. Am. to Mot. to Reduce Sent. at 4.
        79
             Def.’s Supp. Am. to Mot. to Reduce Sent. at 4-5.
        80
             Id. Ex. B.


                                                       21
          Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 22 of 25




showing an incident report was expunged. Your discipline history is on the team sheet

and will not display expunged reports.”81 The government has not rebutted his version of

events.

        We find that Spencer does not present a danger to others or the community.

                                      Section 3553(a) Factors

        Section 3582(c)(1)(A) requires a court to consider whether a sentence reduction is

warranted under the factors detailed in 18 U.S.C. § 3553(a) before granting a sentence

reduction. Section 3553(a) instructs district courts to “impose a sentence ‘sufficient, but

not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough v. United

States, 552 U.S. 85, 101 (2007) (quoting 18 U.S.C. § 3553(a)). Similar to the Section

3142(g) factors, the applicable Section 3553(a) factors include: (1) the nature and

circumstances of the offense and the defendant’s history and characteristics; (2) the need

for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide punishment, deter criminal conduct and protect the public from further crimes by

the defendant; (3) the kinds of sentences and sentencing ranges available; and (4) the

need to avoid unwarranted sentence disparities among defendants committing similar

offenses. 18 U.S.C. § 3553(a).82

        Spencer has already served almost 36 months. He will serve five years of

supervised release under stringent conditions. He was scheduled to be released on

October 13, 2020, provided he completed a residential drug treatment program



        81
             Id.
        82
           Because Section 3553(a) establishes factors for courts to consider when initially imposing a
sentence, not every factor listed applies to the compassionate release context. Rodriguez, 451 F. Supp. 3d
at 406.


                                                   22
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 23 of 25




(“RDAP”).83 In February 2020, he appeared at a hearing in the district court in connection

with a habeas petition, causing him to miss two months of RDAP attendance.84 As a

result, he was not able to complete his remaining 81 hours before the COVID-19

pandemic forced the BOP to suspend the program.85 His release date is now scheduled

for October 13, 2021.86 As a convicted felon, he will face numerous collateral

consequences in his life after incarceration.87 Thus, a reduced prison sentence will

provide punishment and deter future criminal conduct, and will not diminish the

seriousness of his offense and respect for the law.

       Spencer has a release plan that has already been approved by his probation

officer.88 He has taken advantage of the various courses and programs available to him

in prison, including RDAP.89 Upon release, he will live with his mother in Wynnewood,

Pennsylvania.90

       Spencer is 46 years old with several serious health conditions that put him at

increased risk for severe illness or death from COVID-19. He has not been able to receive

adequate medical care for his seizure disorder or his TB diagnosis in prison. His continued




       83
            Govt. Resp. at 4.
       84
            Id.
       85
            Id.
       86
            “Find an inmate,” Federal Bureau of Prisons, https://www.bop.gov/inmateloc/.
       87
             Collateral Consequences of Conviction Project, American Bar Association,
https://www.americanbar.org/groups/criminal_justice/niccc/ (cataloging “over 45,000 federal and state
statutes and regulations that impose collateral consequences on persons convicted of crimes”).
       88
            Def.’s Mot. to Reduce Sent. at 13.
       89
            Def.’s Supp. Am. to Mot. to Reduce Sent. at 5, Ex. C.
       90
            Def.’s Mot. to Reduce Sent. at 13.

                                                    23
        Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 24 of 25




incarceration not only makes him vulnerable to COVID-19, but will also interfere with his

ability to receive necessary medical care should he have another seizure. 18 U.S.C. §

3553(a)(2)(D). These factors weigh in favor of a sentence reduction.

                                       Rehabilitation

       What has happened since a defendant was sentenced is relevant. It presents the

most up-to-date information and amplifies or supplements the history and characteristics

of the defendant. It informs the assessment of whether the defendant is deserving of any

or no reduction in his sentence, and whether he is a danger to the community. It also

provides insight into whether the defendant has been rehabilitated – an insight the

sentencing court did not have. Indeed, evidence of post-sentencing rehabilitation is

“highly relevant” to the Section 3553(a) factors. Pepper v. United States, 562 U.S. 476,

491 (2011). Hence, even though rehabilitation alone is not a ground for release or a

sentence reduction under Section 3582(c)(1)(A), see 28 U.S.C. § 994(t), it is a relevant

factor bearing on the analysis.

       During his two years in prison, Spencer’s conduct and amenability to rehabilitation

have been revealed to prison authorities. Ironically, on consideration of a motion under

Section 3582, a court is in a better position to assess Spencer’s potential for rehabilitation

than the sentencing court was almost three years ago. Thus, we shall consider Spencer’s

rehabilitation together with other factors in the extraordinary and compelling analysis, the

danger to the community assessment, and the Section 3553(a) factors.

       Spencer has shown that he is committed to his rehabilitation, further supporting

his release. While incarcerated, Spencer has completed over 30 courses on topics




                                             24
         Case 2:15-cr-00562-TJS Document 78 Filed 02/12/21 Page 25 of 25




ranging from Spanish, to parenting, to health and fitness.91 He has completed 419 out of

the required 500 hours of RDAP, which the BOP describes as its “most intensive

treatment program.”92 He would have completed the program and been released by now

if not for the interruption of his court hearing and the COVID-19 pandemic.

                                              Conclusion

       We find that the combination of the COVID-19 pandemic, Spencer’s compromised

health, the risk of COVID-19 infection at FCI Fort Dix and the inadequacy of the medical

care Spencer is receiving in prison constitute extraordinary and compelling reasons to

grant a sentence reduction. Spencer’s age and health place him at grave risk of severe

illness or death if he continues to serve his sentence at FCI Fort Dix. Spencer is not a

danger to the community, and the Section 3553(a) factors support compassionate

release. Therefore, we shall grant Spencer’s motion for a sentence reduction.




       91
            Def.’s Supp. Am. to Mot. to Reduce Sent. Ex. C.
       92
         “Substance Abuse Treatment,” Federal Bureau of Prisons, https://www.bop.gov/inmates/custody
_and_care/substance_abuse_treatment.jsp.

                                                    25
